Citation Nr: 0923942	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1933 to July 1936, and from June 1941 to July 1963.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2008, an informal hearing was 
held before a Decision Review Officer at the RO.  A report of 
the hearing is associated with the claims file.  

In May 2009 written argument, the Veteran's representative 
raised the issue of service connection for erectile 
dysfunction.  This issue has not been developed for appellate 
review; it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

The Veteran's service-connected disabilities are myocardial 
infarction with myocardial revascularization (rated 60 
percent), anxiety with depression (rated 10 percent), and 
hemorrhoids (rated 0 percent); competent evidence establishes 
they are of such nature and severity as to preclude him from 
securing or maintaining substantially gainful employment.  


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the determination 
herein grants the benefit sought, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice content or timing is harmless.  

B.	Factual Background

The Veteran's service connected disabilities are post-
myocardial infarction and bypass surgery heart disease, rated 
60 percent; anxiety with depression, rated 10 percent; and 
hemorrhoids, rated 0 percent.  The record shows his work 
experience includes being a Navy commander and being a civil 
engineer/manager.  

On October 2006 psychiatric examination, the Veteran had no 
impairment of thought process or communication; there were no 
delusions or hallucinations or suicidal or homicidal 
ideations; there was no inappropriate behavior; he had 
adequate hygiene, and was oriented, with no memory loss or 
impairment. The rate and flow of his speech were normal; 
there was no obsessive or ritualistic behavior; there were no 
panic symptoms; there were complaints of anxiety, 
occasionally.  He was not particularly depressed; had no 
impulse control impairment; and had no sleep impairment.  The 
examiner opined: "I don't see that the patient is 
unemployable due to his anxiety disorder."  

On November 2006 general VA examination, it was noted the 
Veteran's coronary artery disease had caused a myocardial 
infarction in 1988, and that he subsequently had a quadruple 
bypass, and had a pacemaker inserted to relieve peripheral 
edema (symptoms of which were rare).  The examiner noted the 
Veteran's hemorrhoids have been intermittent and associated 
with occasional bleeding but no thrombosis.  The examiner 
opined that the Veteran's hypertension "would make 
employment difficult to obtain, but not retain," and further 
noted that the Veteran's coronary artery disease "would 
militate strongly against receiving or maintaining 
employment."  (emphasis added).  

In July 2007 and February 2008 letters, P.D.S., MD, opined 
that based on the Veteran's cardiovascular status, including 
coronary artery disease status post previous bypass surgery 
and a permanent pacemaker with underlying atrial 
fibrillation, he was not employable for any type of job.  

In a February 2008 letter from S.T. RN, a heart failure 
coordinator, it was noted the Veteran completed a heart 
failure program and has continued to regularly participate in 
the maintenance exercise program.  

In a February 2008 letter from C.J.B., MD, it was stated the 
Veteran has advanced coronary artery disease and that he was 
unemployable.  

C.	Legal Criteria and Analysis

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's service connected disabilities are myocardial 
infarction status post endarterectomy; anxiety with 
depression; and hemorrhoids.  As the myocardial infarction 
status post endarterectomy is rated 60 percent, the schedular 
rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are 
satisfied.  

The Veteran contends that his service-connected disabilities 
render him unemployable.  On review of the record, the Board 
finds that such is reasonably shown.  The Board notes that 
the denial of TDIU in this case appears to have been based on 
the fact that the Veteran had retired, and that his service 
connected disabilities were not the reason why he stopped 
working.  In that regard it is noteworthy that the critical 
question in the matter at hand is not the effect on 
employment of the Veteran's service connected disabilities at 
some time in the past, rather it is the effect on 
employability of his service connected disabilities at 
present.  

Whether a disability or a combination of disabilities is/are 
of such severity as to preclude employment is primarily a 
medical question.  The October 2006 VA examiner and the 
private providers who have given statements supporting the 
Veteran's claim are essentially in agreement that his post 
myocardial infarction and quadruple bypass coronary artery 
disease is of sufficient severity to prevent him from 
maintaining any substantially gainful employment.  The Board 
finds no reason to question such consensus medical opinion.  
Accordingly, the Board concludes that the criteria for 
establishing entitlement to TDIU are met, and that such 
rating is warranted.  


ORDER

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


